       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 1 of 26



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                         )
 NEGHASI MIDDLETON,                      )
                                         )
             Plaintiff,                  )         No. 1:18-cv-05099-MHC
                                         )
       v.                                )
                                         )   PLAINTIFF MIDDLETON’S OPPOSITION
 COBB COUNTY, GEORGIA, et al.,           )            TO DEFENDANTS’
                                         )   MOTION TO DISMISS UNDER FED. R.
             Defendants.                 )             CIV. P. 12(B)(6)
                                         )

I.    INTRODUCTION

      The story is all too familiar: an unarmed, black teenager is shot by a white

police officer who suspected the boy of committing a crime he didn’t commit. The

main difference between this case and most others of national notoriety is that the

officer shot Plaintiff Neghasi Middleton from behind while he was running away—

in the middle of an otherwise quiet, residential cul-de-sac. Defendant James Elliott

was in no danger when he shot at Elliott eight times; nor did he have reason to

believe that the unarmed boy fleeing on foot posed a danger to others. (Nor does

the video Defendants’ submit depict any such danger.) And the crime Elliott

suspected Middleton of committing didn’t occur in Elliott’s presence; nor, under

Georgia law, did it necessarily involve violence or force.




                                   Page 1 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 2 of 26



      Because Elliott had no probable cause to believe that Middleton posed a

“threat of serious physical harm” to him or others, or that Middleton committed a

“crime involving the infliction or threatened infliction of serious physical harm.”

his use of deadly force violated Middleton’s clearly established Fourth and

Fourteenth Amendment rights. And because Cobb County, through its police

chief, Defendant John Houser, turned a blind eye toward the department and

Elliott’s well-chronicled history of discriminatory, unconstitutional conduct, it too

violated Middleton’s rights. As explained below, this Court should deny

Defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6).

II.   THE COMPLAINT’S FACTUAL ALLEGATIONS

      On the morning of November 6, 2016, Middleton and three other

individuals were sitting inside a parked car on a residential street. (Doc. 1, ¶¶ 2,

20, 21.) Middleton was in the driver’s seat. (Doc. 1, ¶ 18.) Elliott was dispatched to

a location regarding a report of a suspicious car parked on the street. (Doc. 1, ¶ 19.)

Elliott’s body camera was turned on as he left his car and audio and visual footage

of the entire incident, including the shooting is available. (Doc. 1, ¶ 26.) Defendants

attach a copy of the video to their motion as Exhibit 1.

      Elliott found the car contained two juvenile females and two juvenile males.

(Exhibit 1, 10:12:20; Doc. 1, ¶ 20.) The teens, including Middleton, responded to

Elliott’s questioning and, as he requested, wrote their names and dates of birth on



                                     Page 2 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 3 of 26



a notepad he gave them. None were armed or presented any danger. (Doc. 1, ¶ 21;

Doc. 9-1, Ex. 1, 10:12:40.) After speaking with the teens, Elliot walked to the back

of the car, obtained the license plate number, and then returned to his patrol car.

(Doc. 1, ¶ 22; Doc. 9-1, Ex.1, 10:14:56.) While in his car, Elliot learned the car was

involved in a carjacking and requested a “Code 74.” (Doc. 9-1, Ex. 1, 10:15:12–

10:15:33.) Elliott returned to teens with his service weapon drawn and commanded

the teens to get out and on the ground. (Doc. 1, ¶ 22; Exhibit 1, 10:15:38–10:15:50.)

      Middleton, an unarmed, young African-American male, and in fear for his

life because of the reports of killings of black boys by police across America, left

the car as instructed. But he fled on foot away from Elliott as fast as he could,

desperate to reach the safety of his nearby home, which he shared with his mother

and twin sister. (Doc. 1, ¶ 23) Without calling for or waiting for backup, Elliott

sprinted after Middleton, leaving the other three juveniles unattended, and—

without provocation or any real or perceived threat from Middleton—repeatedly

fired his service weapon at Middleton’s back as he fled through a residential

subdivision, striking homes, street signs and other structures within the

neighborhood. (Doc. 1, ¶ 24.) Elliott’s barrage of gunfire placed Middleton in sheer

terror for his life. After the first shot, Elliott fired seven more shots toward

Middleton’s back, eventually striking Middleton in the rear of his leg with the




                                    Page 3 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 4 of 26



eighth shot while Middleton was standing in the middle of a residential cul-de-

sac. (Doc. 1, ¶ 25; Doc. 9-1, Ex. 1, 0:16:20–10:17:02.)

      Elliott and his fellow officers have a well-chronicled history of using

excessive, unconstitutional force. Between September 15, 2014 and November 25,

2016, Elliott had three complaints filed against him by three black citizens, two of

which involved Elliott’s use of excessive force and a third complaining of his racial

bias. (Doc. 1, ¶¶ 42–45.) Despite the similarities in these complaints, the

department’s internal-affairs division recommended no sanctions against Elliot.

(Doc. 1, ¶ 48.) Nor did the internal-affairs division recommend any additional

training for Elliott. (Id.). Defendant Houser knew the nature of the complaints

against Elliott, but, like internal affairs, did nothing to address them. (Doc. 1, ¶ 50.)

Houser failed to train police officers, including Elliott, on the proper standards and

procedures for detaining minor citizens and using deadly force against them.

(Doc. 1, ¶ 55.) Houser knew that the Department’s police officers, including Elliott,

had a prevalent and pervasive history of using excessive force, particularly against

black citizens and juveniles, and did nothing to train, supervise, or discipline them.

(Doc. 1, ¶¶ 101–02, 107.)

      In 2016, Defendant Cobb County commissioned a comprehensive report

from the International Association of Chiefs of Police, evaluating the police




                                      Page 4 of 26
        Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 5 of 26



department’s policies, procedures, and practices. (Doc. 1, ¶ 59.) The report urged

the county to address the “perception of discriminatory and bias[ed] policing”:

               Cobb County Police Department leadership must recognize
               that the root cause of the strained relationships and lack of
               public trust with some members of the community, is the result
               of public perceptions of racism on the part of police officers and
               the agency as a whole. Cobb County Police Department
               leadership must develop a strategy to correct that perception,
               identify current practices that feed this perception, and
               immediately modify/eliminate those practices.

(Id., ¶¶ 60, 62.) Only after Middleton’s shooting and after Houser was gone did the

new chief made “changes in training…to address some of the issues associated

with [Middleton’s shooting] which will assist officers in the future to make better

decisions when faced with similar situations.” (Id., ¶ 66.)1

III.   ARGUMENT


       At the motion to dismiss stage, the court accepts all the well-pleaded facts

in the plaintiff's complaint as true, as well as all reasonable inferences drawn

from those facts. McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004). Not

only must the court accept the well-pleaded allegations as true, they must be

construed in the light most favorable to the pleader. Powell v. Thomas, 643 F.3d

1300, 1302 (11th Cir. 2011). Defendants must prove that Middleton’s complaint



1 Defendants’ reference to a grand-jury no-bill against Elliott is irrelevant. Middleton was not a
party to that secret proceeding. Besides being outside of the Complaint, the prosecutor and
grand jury’s decisions have no claim- or issue-preclusive effect.


                                          Page 5 of 26
        Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 6 of 26



does not “contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). They haven’t met that

burden here.


      A.     Defendant Elliott is not entitled to qualified immunity because his
             use of deadly force against Middleton violated Middleton’s clearly
             established Fourth Amendment rights.
      Qualified immunity protects government officials sued in their individual

capacities only if their conduct “‘does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Vinyard

v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Under 42 U.S.C. § 1983, an officer is only qualifiedly immune for

alleged excessive force if “an objectively reasonable officer in the same situation

could have believed that the force used was not excessive.” Id. (citing Anderson v.

Creighton, 483 U.S. 635, 638–41 (1987)).

      To overcome qualified immunity, a plaintiff must show that the government

official violated a constitutional right and, that, at the time of the violation, the

right was “clearly established.” Id. (citing Hope v. Pelzer, 536 U.S. 730, 736 (2002)

and Saucier v. Katz, 533 U.S. 194, 201 (2001)). The Eleventh Circuit has emphasized

that “the cornerstone of qualified immunity” is “fair and clear notice to government

officials” that their conduct is unconstitutional. Marsh v. Butler Cnty., Ala., 268 F.3d



                                      Page 6 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 7 of 26



1014, 1031 (11th Cir. 2001) (en banc) (emphasis added). Defendants Elliott and

Houser don’t meet these tests for qualified immunity.

             1.     Elliott’s deadly force was objectively unreasonable, violating
                    Middleton’s Fourth Amendment rights.
      The Fourth Amendment protects the “right of the people to be secure in

their persons…against unreasonable…seizures…” U.S. Const., Amend. IV.; see also

Wolf v. Colo., 338 U.S. 25, 27–28 (1949) (Fourth Amendment applies to the states

through the Due Process Clause); “Whenever an officer restrains the freedom of a

person to walk away, he has seized that person.” “[T]he use of deadly force is a

seizure subject to the reasonableness requirement of the Fourth Amendment.”

Tenn. v. Garner, 471 U.S. 1, 7 (1985).

      Gauging a seizure’s reasonableness requires balancing “‘the nature and

quality of the intrusion on the individual's Fourth Amendment interests against

the importance of the governmental interests alleged to justify the intrusion.’” Id.

at 8 (quoting U.S. v. Place, 462 U.S. 696, 703 (1983)). Naturally, “reasonableness

depends on not only when a seizure is made, but also how it is carried out.” Id.

The “intrusiveness of a seizure by means of deadly force is unmatched” and,

therefore, no government or law enforcement interest is “sufficient[]” to “justify”

using such force against “nonviolent suspects.” Id. at 9–10.

      Garner held “a police officer may use deadly force to seize a fleeing felony

suspect when the officer: (1) ‘has probable cause to believe that the suspect poses


                                     Page 7 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 8 of 26



a threat of serious physical harm, either to the officer or to others’ or ‘that he has

committed a crime involving the infliction or threatened infliction of serious

physical harm;’ (2) reasonably believes that the use of deadly force was necessary

to prevent escape; and (3) has given some warning about the possible use of deadly

force, if feasible.” Vaughan v. Cox, 343 F.3d 1323, 1329–30 (11th Cir. 2003) (quoting

Garner, 471 U.S. at 11–12).

      Even if the third factor were satisfied, i.e., that Elliott warned Middleton

about the possible use of deadly force, the Complaint’s allegations and the body-

cam footage attached to Defendants’ motion as Exhibit 1 show the first two factors

are not. Elliott had no probable cause to believe either that Middleton posed a

threat of serious harm to him or others or that he had committed a crime involving

the actual or threatened infliction of serious physical harm. Nor was Elliott’s use

of deadly force reasonably necessary to prevent Middleton’s escape.

      The Fourth Amendment’s “objective reasonableness” test requires a court

to “see the situation through the eyes of the officer on the scene who is hampered

by incomplete information and forced to make a split-second decision between

action and inaction in circumstances where inaction could prove fatal.” Crosby v.

Monroe Cnty., 394 F.3d 1328, 1333–34 (11th Cir. 2004).

      But that is not what happened here. Elliott was not forced to make a “split-

second decision” in “circumstances where inaction could prove fatal.” Rather,



                                    Page 8 of 26
        Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 9 of 26



after chasing the unarmed Middleton on foot for over a minute, Elliott stopped,

gathered him in his sights, planted his feet, raised his weapon, aimed it, and shot

Middleton from behind in the middle of a residential cul-de-sac at least 100 feet

away. (Doc. 9-1, Ex. 1, 10:15:50–10:17:03.) Elliott could have easily called and

waited for backup before he escalated the situation by jumping out of his vehicle to

get four people, who were calmly and patiently waiting inside the vehicle, outside

of the vehicle. Elliott’s didn’t make a “split-second” to use deadly force—and it

was objectively unreasonable.

                     a.     Elliott had no probable cause to believe that Middleton
                            posed “a threat of serious harm to him or others.”

       On this point, that Middleton was unarmed is critical. (Doc. 1, ¶¶ 1, 21; see

generally Doc. 9-1, Ex. 1.) Nor at no point did he make any threatening remarks or

gestures. (See generally Doc. 9-1, Ex. 1; Doc. 1, ¶ 21.) After exiting the car at Elliott’s

request, Middleton immediately fled from Elliott, on foot, without stopping or

looking back. (Doc. 9-1, Ex. 1, 10:15:50–10:17:03.) Elliott then endangered the public

when he wildly and frantically fired seven shots in Middleton’s direction while

chasing him on foot through a residential neighborhood. (Id.) The eighth and final

shot struck Middleton in the rear of his left thigh, causing the boy to immediately

collapse in the middle of a residential cul-de-sac. (Id. at 10:17:03.)

       That Middleton fled from Elliott on foot further lends itself to the conclusion

that Elliott’s use of deadly force was objectively unreasonable. This case, therefore,

                                      Page 9 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 10 of 26



must be contrasted with those involving dangerous, high-speed vehicular chases.

For example, in Pace v. Capobianco, 283 F.3d 1275 (11th Cir. 2002), the Eleventh

Circuit found no Fourth Amendment violation when officers shot a suspect at the

end of a 15-minute, high-speed car chase, mainly because the suspect had stopped

for a matter of seconds and was still behind the wheel. “By the time of the

shooting,” the Court reasoned, “[the plaintiff] had used the automobile in a

manner to give reasonable policemen probable cause to believe that it had become

a deadly weapon with which [the plaintiff] was armed.” 283 F.3d at 1282

(alterations added). Similarly, in Scott v. Harris, 127 S. Ct. 1769 (2007), the Supreme

Court found no Fourth Amendment violation when a police officer rammed his

vehicle into a fleeing suspect’s vehicle after the suspect led police on a lengthy,

high-speed chase. 127 S. Ct. at 1779. “[T]he car chase that respondent initiated in

this case posed a substantial and immediate risk of serious physical injury to

others” and “no reasonable jury could conclude otherwise.” Id. The Eleventh

Circuit in Long v. Slaton, 508 F.3d 576 (11th Cir. 2007) similarly found a police

officer’s use of deadly force to be reasonable when the plaintiff “was mentally

unstable” and “had taken control of…a police cruiser.” Id. at 580–81 (emphasis in

original); see also Cole v. Bone, 993 F.2d 1328, 1333 (8th Cir. 1993) (finding officer’s

use of deadly force reasonable where officer “had probable cause to believe that




                                    Page 10 of 26
      Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 11 of 26



the [plaintiff’s] truck posed an imminent threat of serious physical harm to

innocent motorists as well as to the officers themselves”).

      The Supreme Court’s Garner decision is especially instructive because the

facts are similar to these. Garner was an unarmed teenager standing about 5’6” to

5’8” tall. 471 U.S. at 4. Police responded to a burglary complaint and found Garner

at the scene. Id. Garner fled on foot and attempted to climb over a fence when one

officer— to prevent the boy’s escape—shot him in the back of the head. Id. The

officer admitted that, before shooting Garner, he saw no weapon and “figured”

Garner was unarmed. Id. The Court held that “if the suspect threatens the officer

with a weapon or there is probable cause to believe that he has committed a crime

involving the infliction or threatened infliction of serious physical harm, deadly

force may be used if necessary to prevent escape, and if, where feasible, some

warning has been given.” Id. at 11–12. The Court concluded the officer’s deadly

force against Garner was unreasonable under the circumstances.

      Unlike the cases cited above involving fleeing vehicles, Middleton’s flight

on foot posed no “threat of serious physical harm”—or any physical harm—to

Elliott, himself, or any other citizen, especially because Middleton was unarmed.

This case is more akin to Garner insofar as Middleton, like Garner, was an unarmed

juvenile fleeing on foot when Elliott shot him from behind. Because Middleton,

like Garner, did not pose a “threat of serious physical harm” to Elliott or anyone



                                   Page 11 of 26
      Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 12 of 26



else, and because Elliott was merely trying to prevent Middleton’s escape, Elliott’s

use of deadly force was objectively unreasonable under the circumstances.

                   b.     Elliott had no probable cause to believe that Middleton
                          had committed “a crime involving the infliction or
                          threatened infliction of serious physical harm.”

      Defendant Elliott seeks to justify using deadly force with the conclusory

claim that he had probable cause to believe Middleton committed a “forcible

felony,” namely, Hijacking a Motor Vehicle. (Doc. 9-1, p. 13.) But first, Elliott had

no probable cause to believe Middleton committed the crime of “Hijacking a

Motor Vehicle.” Second, “Hijacking a Motor Vehicle,” under Georgia law, has two

separate definitions and is not necessarily “a crime involving the infliction or

threatened infliction of serious physical harm.”

      Defendants’ argument falters at its first step insofar as it assumes, without

explanation, that the facts at Elliott’s disposal gave him probable cause to believe

Middleton committed the crime of “Hijacking a Motor Vehicle.” Probable cause

exists when “‘the facts and circumstances within the officer's knowledge…would

cause a prudent person to believe, under the circumstances shown, that the

suspect has committed, is committing, or is about to commit an offense.’” Lee v.




                                   Page 12 of 26
        Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 13 of 26



Ferraro, 284 F.3d 1188, 1195 (11th Cir. 2002) (quoting Rankin v. Evans, 133 F.3d 1425,

1435 (11th Cir. 1998)).2

       These were the “facts and circumstances” Elliot knew when he shot the teen:

       (1)     Middleton’s name and age (Doc. 1, ¶ 21);

       (2)     Middleton was in the driver’s seat of a parked car (Doc. 1, ¶ 19);

       (3)     the car was reportedly carjacked (Doc 9-1, Ex. 1, 10:15:12–10:15:33);

       (4)     Middleton was unarmed (Doc. 1, ¶ 27; Doc. 9-1, Ex. 1, 10:15:50–
               10:17:03); and

       (5)     Middleton left the car as Elliott instructed him, then attempted to flee
               on foot through a residential neighborhood (Doc. 9-1, Ex. 1, 10:15:50–
               10:17:03.)

But Elliott did not know two crucial facts: how Middleton came into possession of

the reportedly stolen car and when.

       Given these known and unknown facts, Elliott could not have reasonably

believed that Middleton committed the crime of “Hijacking a Motor Vehicle.” The

Georgia Code defines “Hijacking a Motor Vehicle” as follows:

               A person commits the offense of hijacking a motor vehicle in
               the first degree when such person while in possession of a
               firearm or weapon obtains a motor vehicle from an individual
               or the presence of another individual by force and violence or
               intimidation or attempts or conspires to do so.
                                            *****

2 Although Defendants insist that there was probable cause that Middleton committed the
offense of Hijacking a Motor Vehicle, he was neither arrested for that offense at the scene, nor has
he ever been charged with this offense. And for good reason. There is no evidence he committed
such an offense. He was charged with only theft by receiving.


                                          Page 13 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 14 of 26



              A person commits the offense of hijacking a motor vehicle in
              the second degree when such person obtains a motor vehicle
              from an individual without his or her consent or from the
              immediate presence of another individual without his or her
              consent or attempts or conspires to do so.

O.C.G.A. 16-5-44.1(b)(1) and (b)(2). As to the first provisions, Elliott had no reason

to believe, when he shot Middleton, that Middleton—while in possession of a

firearm or weapon—stole the car he was in by “force or violence”: (1) Elliott didn’t

witness the alleged crime; (2) Elliott didn’t know whether Middleton obtained the

car in the owner’s presence; and (3) Elliott knew Middleton was unarmed. As to

the second provision, Elliott had no reason to believe that Middleton obtained the

car from the alleged owner, in the owner’s presence, and without the owner’s

consent. Again, this is because Elliott didn’t witness the alleged taking and had no

idea how Middleton came into possession of the reportedly stolen car or whether

the owner was present when, and if, Middleton took it.

       Elliott may have had probable cause to believe Middleton committed either

“Theft by Taking”3 or “Theft by Receiving Stolen Property”4 insofar it is

permissible to conclude that the person in the driver seat of a reportedly stolen


3 “A person commits the offense of theft by taking when he unlawfully takes or, being in lawful
possession thereof, unlawfully appropriates any property of another with the intention of
depriving him of the property, regardless of the manner in which the property is taken or
appropriated.” O.C.G.A. 16-8-2.
4 “A person commits the offense of theft by receiving stolen property when he receives, disposes

of, or retains stolen property which he knows or should know was stolen unless the property is
received, disposed of, or retained with intent to restore it to the owner. “Receiving” means
acquiring possession or control or lending on the security of the property.” O.C.G.A. 16-8-7(a).


                                        Page 14 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 15 of 26



vehicle either stole the vehicle himself or knows it to be stolen. But as both crimes

clarify, neither requires “the infliction or threatened infliction of serious physical

harm” and so neither justified Elliott’s use of deadly force against Middleton.

      But even if Elliott had probable cause to believe Middleton committed the

crime of “Hijacking a Motor Vehicle,” that crime does not necessarily involve “the

infliction or threatened infliction of serious physical harm.” “Hijacking a Motor

Vehicle” in the second degree, unlike the same crime in the first degree, does not

require the actual or threatened use of force or violence. All that is required is the

owner’s presence and lack of consent. Compare O.C.G.A. 16-5-44.1(b)(1) with

O.C.G.A. 16-5-44.1(b)(2). Because the Complaint says nothing about “Hijacking a

Motor Vehicle” in the first degree, this Court cannot conclude the Complaint

alleges Elliott had probable cause to believe Middleton committed a crime

involving “the infliction or threatened infliction of serious physical harm.” The

facts Elliott’s knew when he shot Middleton would undermine such a conclusion.

On a motion to dismiss, all inferences must be resolved in Middleton’s favor.

                   c.     Elliott’s use of deadly force was unnecessary to prevent
                          Middleton’s escape.

      Whether an officer reasonably believes using deadly force was necessary to

prevent a suspect’s escape is another factor in determining “objective

reasonableness” under the Fourth Amendment. Vaughan, 343 F.3d at 1329–30;

Garner, 471 U.S. at 11–12. This factor tips the scale toward Middleton.


                                    Page 15 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 16 of 26



      Again, when Elliott when pulled the trigger, he knew Middleton’s name and

age, he knew Middleton was unarmed, and he knew Middleton was fleeing on

foot. He knew—or reasonably should have known—that Middleton couldn’t escape

for long. Elliott had called for back-up assistance and, throughout the chase,

communicated with other officers through his radio. (See generally Doc. 9-1, Ex. 1.)

Elliott escalated this situation by not waiting for backup to arrive at a scene he

already had under control. Neither Middleton nor the car’s occupants were resisting

or attempting to flee before Elliott’s actions.

      The Eleventh Circuit’s Vaughan decision is instructive. Vaughan involved an

officer’s use of deadly force against a fleeing motorist. The court concluded that “a

reasonable jury could find…Deputy Cox's use of deadly force was not necessary

to prevent escape.” Vaughan, 343 F.3d at 1330–31. This conclusion was premised,

in part, on “evidence that…the truck, with trailer in tow, was easily identifiable

and could have been tracked, and that the officers could have sought assistance

from other jurisdictions to follow the suspects.” Id. at 1331.

      Vaughan’s rationale applies equally here and leaves open the possibility that

a reasonable jury could conclude Elliott’s use of deadly force was unnecessary to

prevent Middleton’s escape. Like the fleeing suspect in Vaughan, Middleton here

was “easily identifiable.” He had identified himself. Given that Elliott constantly

communicated with other officers, Middleton “could have been tracked” and



                                    Page 16 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 17 of 26



Elliott “could have sought assistance” from those other officers to follow and

apprehend Middleton. The bottom line: Elliott’s use of deadly force against an

unarmed juvenile fleeing on foot was wholly unnecessary.

             2.     Middleton’s Fourth Amendment right to be free from deadly
                    force while fleeing on foot and not posing a threat of serious
                    physical harm to Elliott or others was “clearly established.”
      “The relevant, dispositive inquiry in determining whether a right

is clearly established is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.” Vinyard, 311 F.3d at 1350

(emphasis in original). This analysis “‘must be undertaken in light of the specific

context of the case [and] not as a broad general proposition.’" Lee, 284 F.3d at

1194 (quoting Saucier, 121 S. Ct. at 2156).

      There are typically two ways a plaintiff can show that the constitutional

right at issue was “clearly established” at the time of the violation. The first way is

by reference to “broad statements of principle in case law.” Id. at 1351. Though

these “broad statements” of law may not be tethered to “particularized facts,”

they, nevertheless, can “clearly establish law applicable in the future to different

sets of detailed facts.” Id. “And if a broad principle in case law is to establish clearly

the law applicable to a specific set of facts facing a governmental official, it must

do so ‘with obvious clarity’ to the point that every objectively reasonable

government official facing the circumstances would know that the official's



                                     Page 17 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 18 of 26



conduct did violate federal law when the official acted.” Id. The second way a

constitutional right can be “clearly established” is by looking at precedent tied to

specific facts. As the Eleventh Circuit observed in Vinyard, “if the circumstances

facing a government official are not fairly distinguishable, that is, are materially

similar, the precedent can clearly establish the applicable law.” Id. at 1352.

      The constitutional right at issue is as follows: the right of an unarmed, non-

violent felony suspect to be free from deadly force while fleeing a police officer on

foot and not posing a threat of serious harm to the officer or others. This right,

protected by the Fourth Amendment, was clearly established by November 2016

not just by binding “broad statements of law” but also by precedent with

“materially similar” facts—specifically, the Supreme Court’s Garner decision.

      The “broad statements of law” in Garner and Vaughan applied with “obvious

clarity” to the circumstances Elliott confronted. And Georgia law in November

2016 further supported the existence of this right and, under Supreme Court and

Eleventh Circuit precedent, permitted police officers to

             use deadly force to apprehend a suspected felon only when the
             officer reasonably believes that the suspect possesses a deadly
             weapon or any object, device, or instrument which, when used
             offensively against a person, is likely to or actually does result
             in serious bodily injury; when the officer reasonably believes
             that the suspect poses an immediate threat of physical violence
             to the officer or others; or when there is probable cause to
             believe that the suspect has committed a crime involving the
             infliction or threatened infliction of serious physical harm.



                                    Page 18 of 26
        Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 19 of 26



O.C.G.A. 17-4-20(b).5

       These legal principles applied to the circumstances Elliott faced in

November 2016—over 30 years after Garner. Elliott had no probable cause to

believe that Middleton was armed and dangerous, that he committed a violent

felony, or that his flight on foot through a quiet, residential neighborhood posed a

threat of “serious physical harm” to himself or anyone else. Nor did Elliott have

good reason to believe that shooting Middleton was necessary to prevent his

escape or effect his ultimate apprehension.

       And Garner’s facts are “materially similar” to the facts here, underscoring

Middleton’s “clearly established” right not to be shot under the circumstances. The

Garner suspect was unarmed and shot from behind by an officer while attempting

to flee on foot. The officer who shot Garner had probable cause to believe Garner

had committed only a non-violent felony. The Supreme Court thus held the officer’s

use of deadly force against Garner objectively unreasonable. Garner provided

Elliott in November 2016 with more than “fair and clear notice” his use of deadly

force violated Middleton’s “clearly established” Fourth Amendment rights. Thus,

Elliott has no qualified-immunity defense; his motion to dismiss should be denied.




5 If Defendants claim the disjunctive “or” in this statute permits an officer to shoot someone based
on probable cause alone, without immediate threats to safety, then the statute would be
inconsistent with Garner and Vaughan’s interpretation of the Fourth Amendment, and therefore
unconstitutional.


                                         Page 19 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 20 of 26



      B.     Defendant Houser is not entitled to qualified immunity because a
             causal connection exists between his supervisory conduct and
             Elliott’s deprivation of Middleton’s Fourth Amendment rights.

      A supervisor is liable under § 1983 for his subordinates’ conduct if the

supervisor either “personally participate[d] in the alleged unconstitutional

conduct” or the existence of “a causal connection between the actions of a

supervising official and the alleged constitutional deprivation.” Cottone v. Jenne,

326 F.3d 1352, 1360 (11th Cir. 2003). The required causal connection is shown if (1)

a history of widespread abuse that would put the responsible supervisor on notice

of the need to correct the alleged deprivation, and the supervisor’s failure to

correct the problem; (2) an official custom or policy that led to the violation; or (3)

facts that indicate that the supervisor directed the subordinates to act unlawfully

or knew that the subordinates would act unlawfully and failed to stop them from

doing so. Id. at 1360 (internal quotations and citations omitted).

             1.     Houser knew of the department and Elliott’s history of
                    unconstitutional conduct and failed to stop them.
      As Middleton’s complaint alleges, Elliott and other Cobb County officers

have a well-chronicled history of using excessive, unconstitutional force. Between

September 15, 2014 and November 25, 2016, Elliott had three complaints filed

against him by three different black citizens, two of which involved Elliott’s use of

excessive force and a third complaining of his racial bias. (Doc. 1, ¶¶ 42–45.)

Despite the similarities in these complaints, the internal-affairs division


                                    Page 20 of 26
         Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 21 of 26



recommended no sanctions. (Doc. 1, ¶ 48.) Nor did internal affairs recommend

Elliott undergo additional training. (Id.) Even knowing about Elliott’s history of

citizen complaints, Houser—like internal affairs—did nothing to address them.

(Doc. 1, ¶ 50.) Houser failed to train officers—including Elliott—on the proper

standards for detaining minor citizens and using deadly force against them. (Doc.

1, ¶ 55.) Houser knew that the Department’s officers, including Elliott, had a

prevalent and pervasive history of using excessive force, particularly against black

citizens and juveniles, and did nothing to train, supervise, or discipline them. (Doc.

1, ¶¶ 101–02, 107.) And, as detailed above, Defendants knew that the report Cobb

County commissioned from the police chiefs' association evaluating the

Department’s policies, procedures, and practices (Doc. 1, ¶ 59) urged Defendants

to address the “perception of discriminatory and bias[ed] policing” (Doc. 1, ¶ 60,

¶ 62.)

         Only after Middleton’s shooting and after Defendant Houser was gone that

the new chief made “changes in training…to address some of the issues associated

with [Middleton’s shooting] which will assist officers in the future to make better

decisions when faced with similar situations.” (Doc. 1, ¶ 66.) Drawing inferences

in Middleton’s favor—as the Court must—the chief’s statement raises the

inference that such training was needed before November 2016, and that Houser

and other Cobb County officials likely knew about it and did nothing.



                                    Page 21 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 22 of 26



      Middleton has, therefore, alleged sufficient facts to plausibly show Houser

knew the Department’s and Elliott’s history of unconstitutional conduct and failed

to correct the problem, leading to unfortunately shooting Middleton. Through his

deliberate or reckless supervision of Elliott and other officers, Houser violated

Middleton’s Fourth Amendment rights and his motion to dismiss must be denied.

      C.     Middleton has stated a claim against Defendants Cobb County,
             Elliott, and Houser in their official capacities because the
             Complaint alleges an unconstitutional policy, practice, or custom.
      Defendant Cobb County and Defendant Houser, in his official capacity, are

liable to Middleton under § 1983 for substantially the same reasons Houser is liable

in his individual capacity: they “knew of a need to train and/or supervise” the

Department’s officers on the lawful use of force and “made a deliberate choice not

to take any action.” Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998).

Generally, § 1983 liability attaches to a municipal entity only “when execution of

a government’s policy or custom inflicts the injury…” Monell v. Dept. of Social Servs.

of the City of New York, 436 U.S. 658, 694 (1978). But where “a municipality’s failure

to train its employees in a relevant respect evidences a ‘deliberate indifference’ to

the rights of its inhabitants…such a shortcoming [may] be properly thought of as

a city ‘policy or custom’ that is actionable under § 1983.” City of Canton v. Harris,

489 U.S. 378, 389 (1989) (alterations added).




                                    Page 22 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 23 of 26



      As detailed in the immediately preceding subsection—and drawing all

inferences in Middleton’s favor as the Court must—the Complaint recites

allegations sufficient to show that Defendants Cobb County, Middleton, and

Elliott, in their official capacities, had a custom, policy, or practice of

unconstitutional policing.

      Defendants claim that, under Rizzo v. Goode, 423 U.S. 362 (1976), an

actionable policy or custom under § 1983 must be supported by “a significant

number of deprivations and a ‘common thread running through them.’” (Doc. 9-

1, p. 20 (quoting Rizzo, 423 U.S. at 375).) But Rizzo, addressing injunctive, class wide

relief under § 1983, was decided pre-Monell. No post-Monell case requires a

“significant number of deprivations” to establish municipal liability under § 1983,

and such a rule would create perverse incentives. Monell and its progeny impose

no such numerosity requirement. Rizzo is, therefore, inapposite.

      But even if Rizzo applied, the Complaint, as detailed above, alleges sufficient

deprivations—with a common-enough thread running through them—to state a

Monell cause of action against all official-capacity defendants. And the

“discriminatory and bias[ed] policing” by the department documented by the

police chiefs' association is reinforced by Lieutenant Greg Abbott’s policy-and-

practice admission to a fearful white passenger during a July 2016 traffic stop that

“we [Cobb County police officers] only kill black people.” (Doc. 1, ¶ 58.)



                                    Page 23 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 24 of 26



      The Complaint thus states a claim for municipal liability under § 1983 and

the Court should deny Defendants’ motion to dismiss.

      D.     “Official immunity” does not bar Middleton’s state-law,
             individual-capacity tort claims against Elliott the deadly force
             against Middleton was with actual malice and intent to injure.
      The Georgia Constitution provides public officials performing discretionary

acts with immunity from state-law tort claims unless they performed those acts

“with actual malice or with actual intent to cause injury.” Ga. Const., Art. I, Sec. II,

Par. IX (d); Kidd v. Coates, 518 S.E.2d 124, 125 (Ga. 1999). In Kidd, the Georgia

Supreme Court assumed, for that appeal, that “actual malice” and “actual intent

to cause injury” do not bear identical meanings. 518 S.E.2d at 125. The Court

explained that “[t]he phrase ‘actual intent to cause injury’ has been defined in a

tort context to mean an actual intent to cause harm to the plaintiff, not merely an

intent to do the act purportedly resulting in the claimed injury.” Id. (internal

quotations and citations omitted); accord Peterson v. Baker, 504 F.3d 1331, 1339 (11th

Cir. 2007). According to the Kidd Court, where a government official, exercising

discretionary authority, shoots a person “intentionally and without justification,

then they acted solely with the tortious ‘actual intent to cause injury.’” Id.

      Middleton alleges that Elliott’s use of deadly force against him was

discretionary, and that Elliott acted with “actual malice” or with “actual intent to

cause injury.” Drawing all inferences in Middleton’s favor, as the Court must, for



                                    Page 24 of 26
       Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 25 of 26



Elliott to shoot at Middleton eight times—i.e., to deprive him of his Fourth

Amendment rights, shows “actual malice.” And firing those shots shows “actual

intent to cause injury.” Because Elliott shot Middleton “intentionally and without

justification,” he acted “solely with the tortious actual intent to cause injury.” Kidd

v. Coates, 518 S.E.2d at 125. Middleton’s state-law tort claims against Elliott are not

barred by official immunity, and the Court should deny his motion to dismiss.

IV.   CONCLUSION

      Thus, Plaintiff Neghasi Middleton respectfully requests this Court deny

Defendants’ motion to dismiss under Fed. R. Civ. P. 12(b)(6).


Respectfully submitted this 30th day of January 2019,


                                        /s/Tanya Miller
                                        Tanya F. Miller (GA Bar No. 508434)
                                        Dubose Miller
                                        75 14th NE, Suite 2110
                                        Atlanta, GA 30309
                                        Telephone: (404) 720-8111
                                        Miller@dubosemiller.com




                                    Page 25 of 26
      Case 1:18-cv-05099-MHC Document 16 Filed 01/30/19 Page 26 of 26




                        CERTIFICATE OF TYPE STYLE

     This document was prepared using Book Antiqua 13-point font.


                          CERTIFICATE OF SERVICE

     A copy of the foregoing PLAINTIFF’S RESPONSE IN OPPOSITION TO

DEFENDANTS MOTION TO DISMISS was served through the Court’s

electronic filing system this 30th day of January, 2019. Notice of this filing will

be sent to the parties by operation of the Court’s electronic-filing system.


                                        /s/ Tanya F. Miller
                                        Attorney for Plaintiff Neghasi Middleton
